Hopkins, J.,
concurs, with the following memorandum: I am entirely in accord with my colleagues for reversal and a new trial because of the denial of an additional peremptory challenge. However, I believe also that the use of peremptory challenges by the prosecution to excuse ¿11 the black members of the jury panel was a violation of the defendants’ constitutional rights. Defense counsel objected to the use of peremptory challenges to the three black prospective jurors. The trial court did not inquire of the prosecutor as to the exercise of the challenges, indicating that the discretion of the prosecutor was beyond inquiry. However, the court did state that the background of one of the black jurors was “impeccable”. Consequently, I am of the view that the prosecutor’s conduct raised questions which required inquiry by the court with respect to the prosecutor’s discretion (People v Thompson, 79 AD2d 87). Racial differences should not result in the exclusion of members of a particular race from sitting as jurors. Our court has condemned any appeal to a jury based on racial differences: “The vice of such an argument is not only that it is predicated on a false and illogical premise, but more important it is divisive; it seeks to separate the racial origin of witnesses in the minds of the jury, and to encourage the weighing of testimony on the basis of the racial similarity or dissimilarity of witnesses. The argument offends the democratic and logical principle that race, creed or nationality, in themselves, provide no reason for believing or dis*621believing a witness’ testimony.” (People v Hearns, 18 AD2d 922, 923; see, also, People v Burris, 19 AD2d 557.) That condemnation has been echoed by the Appellate Division, First Department (People v Fisher, 19 AD2d 613; People v Matthews, 33 AD2d 679; People v Williams, 40 AD2d 812), the Fourth Department (People v Burney, 20 AD2d 617), and by the Second Circuit (McFarland v Smith, 611 F2d 414, 417-419). Certainly, the reasoning of these decisions applies even more strongly to the selection of jurors. For this reason, too, I would reverse and order a new trial.